Citation Nr: 0120822	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Determination of a proper initial disability evaluation 
for service-connected headaches.

2.  Determination of a proper initial disability evaluation 
for service-connected residuals of compound comminuted 
fracture of the left maxillar and zygoma complex with 
temporomandibular joint syndrome (TMJ), infra-orbital nerve 
and artery involvement.

3.  Determination of a proper initial disability evaluation 
for a service-connected sinus condition.  

4.  Entitlement to service connection for hearing loss with 
tinnitus, including as secondary to service-connected 
residuals of compound comminuted fracture of the left 
maxillar and zygoma complex with TMJ, infra-orbital nerve and 
artery involvement.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from November 1947 to November 
1953 and from December 1953 to February 1959.  These matters 
come before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 1995 rating decision by the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Sioux Falls, South Dakota, in which the RO granted 
service connection and an initial noncompensable disability 
evaluation for headaches and a sinus condition, and denied 
the veteran's claim of entitlement to service connection for 
hearing loss with tinnitus as secondary to service-connected 
compound comminuted fracture of the left maxillar and zygoma 
complex. 

The issues of entitlement to service connection for hearing 
loss with tinnitus, and increased evaluations for the 
residuals of the veteran's facial fractures, and sinus 
condition will be addressed in the remand portion of this 
decision.  



FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim of the propriety of the initial 
evaluations for headaches has been obtained and fully 
developed.

2.  Headaches are manifested by complaints of almost daily 
headaches sometimes severe in degree which more nearly 
approximate characteristic prostrating attacks averaging one 
in 2 months over the last several months.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for 
headaches are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a compensable initial 
disability evaluation for service-connected headaches.  In 
such cases, VA has a duty to assist the veteran in developing 
facts which are pertinent to that claim.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In the present case, the Board finds 
that all relevant facts have been properly developed, and 
that all relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  That evidence includes the veteran's 
service medical records, records of treatment following 
service, reports of VA rating examinations, and statements 
and argument made by and on the veteran's behalf.  The Board 
has not been made aware of any additional relevant evidence 
which is available in connection with this appeal.  The 
veteran has been informed of the criteria for the higher 
evaluation which he seeks.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required.  See Veterans Claims Assistance Act of 2000.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  In 
every instance where the Rating Schedule does not provide for 
a 0 percent (noncompensable) disability rating for a 
diagnostic code, such a rating shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2000).  

Historically, service connection for headaches was granted in 
an April 1995 rating decision.  An initial noncompensable 
disability evaluation was assigned pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8100, effective from January 31, 
1994. Under 38 C.F.R. § 4.124a, DC 8100, very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
disability evaluation.  If there are characteristic 
prostrating attacks occurring on an average of once a month 
over the past several months, a 30 percent disability rating 
is awarded; if such attacks average one in two months over 
the past several months, a 10 percent evaluation is awarded.  
Less frequent attacks are evaluated as noncompensable.

The veteran's service medical records include several 
examination reports, including separation and re-enlistment 
examination reports dated November 1950, November 1953, May 
1954, and August 1958, which are negative for complaints of 
or diagnoses of headaches.  Further, discharge examination 
reports dated October 1953 and February 1959 are also 
negative for complaints of or a diagnosis of headaches.   

A VA examination report dated in January/February 1995 
reflects that the veteran presented with complaints of 
headaches.  The examiner noted pain in the area of the left 
TMJ and diagnosed the veteran with status post comminuted 
fracture, left maxilla/zygoma with persistent and increasing 
diplopia, headache, facial pain, sinus congestion and left-
sided hearing loss and tinnitus.  

In a May 1995 Notice of Disagreement, the veteran described 
experiencing ongoing headaches primarily behind his left 
temple area, left forehead area and his left eye.  He 
indicated that he took aspirin daily as a blood thinner, 
which offered some relief from his headaches.  However, when 
he had a severe attack nothing could alleviate the pain.  He 
also stated that his headaches were accompanied by nausea and 
he had to lie down or walk until the attack passed.  In a 
June 1995 VA Form 9 (Appeal To Board Veterans Appeals), the 
veteran indicated that pollen seemed to exacerbate the degree 
and frequency of his headaches.  The veteran also alleged 
that recurrent headaches had cost him several jobs.  The 
veteran stated that he had seen many physicians over the 
years (from 1959 forward) who had prescribed various pain 
remedies and advised him to relocate in order to attempt to 
obtain relief from his headaches.  

VA inpatient and outpatient treatment records dated February 
1995 to July 1996 do not reflect complaints of or treatment 
for headaches.  During a June 1996 hearing at the RO, the 
veteran testified that he continued to take an aspirin every 
day to thin his blood and to alleviate headache pain, and he 
took three Ibuprofen every day for more severe headaches.  
The veteran indicated that his headaches started over his 
left eye and continued to the left side of his head over his 
ear and to the back of his head.  

The veteran was afforded another VA examination in September 
1998.  The examiner noted a history of left-sided headaches 
starting in the left supraorbital area and radiating back 
toward the left temple.  It was indicated that the veteran 
experienced a sharp kind of pain that lasted 30 to 60 
minutes, and which resolved after taking aspirin.  The 
veteran advised the examiner that he could have up to three 
headaches per day and that he had a headache most days.  The 
veteran denied experiencing nausea or vomiting with his 
headaches, but reported that he became photophobic when he 
had headaches.  The veteran stated that his headaches had 
been stable over the years and the veteran did not recall 
having problems with headaches prior to sustaining the facial 
fracture injury in service.  The examiner noted that the 
veteran had not been employed for quite some time.  The 
examiner diagnosed the veteran with residual headaches 
consistent with post-traumatic headaches and TMJ syndrome, 
although the latter was described as mild.  

In light of the above, the Board finds that an initial 10 
percent evaluation is warranted for the veteran's headache 
disability.  Although treatment records show no complaints or 
treatment for headaches, the veteran has described almost 
daily headaches relieved by aspirin and lasting 30 to 60 
minutes accompanied by sharp pain and photophobia, with 
occasionally more severe headaches.  While the veteran has 
reported that he sometimes will lay down in a dark room when 
he has such headaches, the Board notes that there is a 
distinct lack of documentation in the medical treatment 
records reviewed of recurring prostrating attacks.  The Board 
finds that overall the evidence shows that the headaches are, 
for the most part, short-lived and are not productive of 
prostrating attacks.  The Board finds, further, however, that 
the headaches do appear to occur with frequency.  The Board 
recognizes that headaches other than migraines may be 
compensable, even without the characteristic symptoms of a 
migraine headache.  Based upon the claimed frequency and 
duration of the veteran's headaches, although not clinically 
demonstrated as prostrating, as well as the number of years 
the veteran has reported such symptomatology, the Board finds 
reasonable doubt as to whether the veteran's symptomatology 
more nearly approximates the criteria for a compensable 
disability rating.  As noted above, the diagnostic criteria 
provide that characteristic prostrating attacks averaging one 
in two months over the last several months are rated 10 
percent disabling.  While the medical records reflect a 
relatively uneventful history of treatment during the appeal 
period, the Board does find that the veteran's description of 
essentially chronic, short-lived headaches occurring almost 
daily and treated with over-the-counter medication, with more 
severe headaches occurring on a very infrequent basis to be 
credible.  Under the reasonable doubt doctrine, where there 
is an approximate balance of positive and negative evidence 
on the merits of the claim, the benefit of the doubt shall be 
given to the veteran.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.7 (2000).  As such, the Board finds an 
initial evaluation of 10 percent for the veteran's service-
connected headaches to be in order.

However, for these same reasons, the Board finds that an 
initial evaluation in excess of 10 percent is not warranted.  
The veteran's migraines simply are not prostrating to the 
degree contemplated by a 30 percent evaluation under the 
rating schedule.  It follows that the even more severe 
manifestations required for a 50 percent evaluation have not 
been met.  The Board has considered the veteran's arguments; 
however, the veteran's objectively unsupported contentions 
are substantially outweighed by the clinical data showing no 
evidence that the symptomatology associated with the 
veteran's headache disability meet the schedular criteria for 
a rating in excess of 10 percent.  In this case, there is no 
objective evidence showing actual treatment for prostrating 
attacks and as such, it is not possible to verify the true 
nature of the veteran's more disabling attacks that he claims 
occur, particularly, as he described on the September 1998 VA 
examination.

Further, there has been no showing that the veteran's 
disability has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran indicated 
in written statements that his condition has caused him to 
either lose time from work or lose management positions, 
recent examiners have observed that appreciable 
manifestations of the condition are not substantial.  The 
veteran has, in fact, reported that the condition is 
manageable with aspirin.  Moreover, there has been no ongoing 
treatment, and there is no objective confirmation that the 
condition has markedly impaired the veteran in the 
performance of an occupation.  Thus, the Board concludes that 
the disability picture presented by this service-connected 
disability is not exceptional and/or unusual, and the 
demonstrated symptomatology is contemplated within the realm 
of the regular rating criteria.  Under these circumstances, 
further consideration of an extra-schedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 10 percent for 
service-connected headaches is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  


REMAND

The veteran also claims entitlement to service connection for 
left-sided hearing loss with tinnitus, both as directly 
incurred in service and, alternately, as secondary to 
service-connected compound comminuted fracture of the left 
maxillar and zygoma complex.  He also seeks a higher initial 
evaluation for the disability associated with the fracture 
and a sinus condition.  However, based on a review of the 
pertinent evidence of record as well as the applicable 
regulations, the Board concludes that additional development 
is required prior to further review of this aspect of the 
veteran's appeal.  

The RO denied the veteran's claim of entitlement to service 
connection for left-sided hearing loss with tinnitus as 
secondary to service-connected compound comminuted fracture 
of the left maxillar and zygoma complex in April 1995 on the 
basis that the claim was not well grounded.  The Board notes 
that during the pendency of this appeal, a law was passed 
that eliminates the need for a claimant to submit a well-
grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This legislation now necessitates that the 
Board proceed directly to an adjudication of the merits of a 
service connection claim (provided the Board finds that the 
VA has fulfilled its duty to assist) without determining 
whether the claim is well grounded.  

The veteran's service medical records are negative for 
reports of or diagnosis of left-sided hearing loss with 
tinnitus.  Re-enlistment examination reports dated in 
November 1950, November 1953, May 1954 and August 1958 as 
well as the veteran's final February 1959 discharge 
examination report all reflect normal hearing.  Following VA 
examination in September 1998, the veteran reported that when 
he was in the Air Force, he spent 50 percent of his time 
working as a load master or other work in close proximity to, 
or in aircraft.  He stated that after service, he worked with 
a delivery or truck stop business and was exposed to a lot of 
truck noises.  The veteran also reported doing a lot of 
target shooting.  Also, prior to service with the Air Force, 
the veteran reportedly worked on a farm and was around loud 
tractors that did not have cabs.  The veteran was diagnosed 
as having moderate to moderately severe sensorineural hearing 
loss bilaterally and tinnitus was noted in the left ear.  
With regard to the etiology of the veteran's hearing loss and 
tinnitus, the examiner opined that it was less likely than 
not that the veteran's facial fractures were the cause of the 
claimed disabilities.  The examiner explained that the 
veteran had many other sources of noise exposure and that it 
would be highly unlikely for the injury and fracture 
described to cause the noted damage to the veteran's auditory 
mechanism.  

The record reflects that the veteran likely had significant 
noise exposure in service.  It is the examiner's opinion that 
noise exposure could have been the cause of the veteran's 
hearing loss.  However, it has not been clarified whether it 
is at least as likely than not that inservice noise exposure 
led to the veteran's hearing loss and tinnitus.  This should 
be addressed, if possible, by the examiner who performed the 
most recent examination, or by another examiner who has 
reviewed the file.  Thus, additional development is 
necessary.  

The veteran also claims entitlement to an increased initial 
disability evaluation for service-connected compound 
comminuted fracture of the left maxillar and zygoma complex 
with TMJ, infra-orbital nerve and artery involvement.  The 
veteran was originally assigned a noncompensable rating, 
however, a 10 percent rating was assigned during the course 
of this appeal, effective as of the original date of service 
connection.  The RO informed the veteran that this was a full 
grant of benefits absent his disagreement with the 10 percent 
rating.  However, inasmuch as that evaluation is not the 
highest possible schedular rating for his facial fracture 
residuals, and the veteran has not indicated that he is 
satisfied with the 10 percent rating, the benefits sought 
have not been granted in full.  Hence, the claim remains a 
viable issue for appellate consideration by the Board.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The RO should consider 
whether higher ratings are warranted under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8205 and 38 C.F.R. § 
4.150, Diagnostic Codes 9905, 9916 (2000).  The RO should 
ensure that a VA examination includes measurement of degree 
of motion and relative loss of masticatory function.  

The veteran also claims entitlement to an increased initial 
disability evaluation for service-connected sinus condition.  
The veteran was originally assigned a noncompensable rating.  
The veteran has not undergone an examination for this 
disability in many years, and the regulations have in fact 
changed with respect to sinus conditions.  See 38 C.F.R. § 
4.97, Diagnostic Code 6510 (2000).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's sinus condition is warranted.  

Therefore, this case is hereby REMANDED to the RO for the 
following action:

1.  The veteran's claims file should be 
reviewed by an examiner, preferably the 
one who performed the September 1998 
examination.  The examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current hearing loss and tinnitus are 
causally related to inservice noise 
exposure.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to and be reviewed 
by the examining physician.  The complete 
rationale for each opinion expressed and 
conclusion reached should be provided.

2.  The veteran should be provided an 
examination to fully evaluate the 
manifestations of compound comminuted 
fracture of the left maxillar and zygoma 
complex with TMJ, infra-orbital nerve and 
artery involvement, as well as to 
evaluate his sinus condition.  
Appropriate testing should be done, 
including the degree of motion and 
relative loss of masticatory function as 
it relates to facial fracture residuals.  

The facial fracture residuals examiner 
should provide responses to the 
following: (1) Indicate whether there is 
paralysis of the fifth (trigeminal) 
cranial nerve associated with the 
veteran's service-connected facial 
fracture, and if so, whether the 
paralysis is incomplete or complete (the 
examiner should note that under the 
rating schedule, this rating is dependent 
upon the relative degree of sensory 
manifestation or motor loss and the 
examiner should express his findings in 
these terms); (2)  Indicate whether there 
is malunion or nonunion of the maxilla 
and if so, whether it is severe in 
degree; (3)  Describe range of motion 
findings of the temporomandibular 
articulation to include inter-incisal 
range and range of lateral excursion; (4) 
Describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner; (5) Identify 
any objective evidence of pain or 
functional loss due to pain caused by the 
service-connected facial fractures; (6)  
Indicate whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  

The ear, nose and throat examiner should 
respond to the following with respect to 
the veteran's sinus condition:  (1) 
Indicate whether the following are 
present or absent, and, if present, to 
what degree: Discharge, crusting, 
scabbing, headaches, incapacitating 
recurrences, surgical intervention, 
chronic osteomyelitis requiring periodic 
curettage, and severe symptoms after 
repeated operations; (2)  Indicate 
whether the veteran's sinusitis is 
manifested by one or two incapacitating 
episodes per year requiring prolonged (4 
to 6 week) antibiotic treatment; three to 
six non-incapacitating episodes per year 
characterized by headaches, pain, and 
purulent discharge or crusting; three or 
more incapacitating episodes per year 
requiring prolonged antibiotic treatment; 
more than six non-incapacitating episodes 
per year characterized by headaches, 
pain, and purulent discharge or crusting; 
or following radical surgery with chronic 
osteomyelitis, or near constant sinusitis 
after repeated surgeries.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
examining physician.  The complete 
rationale for each opinion expressed and 
conclusion reached should be provided.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Further, the RO is also requested to 
review the entire claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  When the above development has been 
completed, the RO should readjudicate the 
claims with consideration of the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



